Citation Nr: 0932158	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-11 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and major depression with anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1976.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the Veteran's previously denied claim for 
service connection for PTSD and major depression with 
anxiety.  In November 2007, the Board reopened the claim and 
remanded for additional development.

As a preliminary matter, the Board observes that the 
Veteran's private treating psychiatrist has indicated that 
the Veteran is unable to work as a result of his psychiatric 
problems, and the record suggests that he has applied for and 
obtained Social Security disability benefits due to those 
problems.  Although the Veteran is not currently service 
connected for any psychiatric disability, in light of the 
actions taken below, the Board interprets the aforementioned 
clinical evidence as raising an implicit claim of entitlement 
to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU) 
or, in the alternative, to nonservice-connected pension 
benefits.  As that claim has not been developed for appellate 
review, the Board refers it to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).

When the evidence does not establish that a Veteran is a 
combat Veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The Veteran's service personnel records list his military 
occupational specialty as a rifleman and indicate that he had 
overseas service, but do not denote participation in combat.  
The Board therefore finds that any alleged stressor must be 
confirmed by official service record or other credible 
supporting evidence in order to warrant service connection 
for PTSD.  

As noted above, in addition to PTSD, the Veteran has applied 
for service connection for major depression with anxiety.  
The United States Court of Veterans Claims has recently held 
that claims for service connection for PTSD encompass claims 
for service connection for all psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the 
Veteran's claims for various mental disorders (PTSD and major 
depression with anxiety) are most appropriately adjudicated 
as a single issue.

The Veteran asserts that his currently diagnosed psychiatric 
conditions, including PTSD and major depression with anxiety, 
had their onset as a result of an in-service training 
accident.  Specifically, he contends that, while 
participating in a claymore mine demonstration exercise, the 
mine detonated at the wrong time and a piece of exploding 
shrapnel struck and killed a fellow Marine seated next to 
him.  The Board observes that Veteran's March 2005 Form 9 and 
other written statements are somewhat vague as to when the 
alleged stressor took place and whether it occurred in 
Okinawa, Japan, or Camp Grieger, an infantry training 
installation at Camp Lejeune, North Carolina.  However, in a 
July 2009 statement, the Veteran's service representative 
specified that the above accident most likely took place 
during the period of time (August 21, 1972, to October 4, 
1972) in which Veteran was undergoing weapons qualification 
training and assigned to the 2D Battalion, 8th Marines, 2nd 
Marine Division, Fleet Marine Force (FMF), at Camp Geiger.

The Veteran's service treatment records show treatment for 
headaches, but are negative for any specific complaints or 
clinical findings pertaining to psychiatric problems.  Post-
service private and VA medical records reflect that the 
Veteran has been diagnosed with and treated for PTSD, major 
depression with anxiety, and related symptoms.  Specifically, 
a June 2002 statement from the Veteran's private treating 
psychologist indicated that he and a private psychiatrist had 
treated the Veteran for depressive disorder, not otherwise 
specified, PTSD, paranoid personality disorder, and related 
symptoms, including headaches and stomach aches manifesting 
"extreme stress," since August 2001.  In a subsequent 
clinical notation dated in May 2003, the Veteran's VA mental 
health care provider indicated that the Veteran had been 
treated for depression at the VA outpatient clinic in 
Knoxville, Tennessee, for four years and that he also had a 
prior history of untreated depression.

Additionally, in June and April 2003 statements, the 
Veteran's private psychologist and psychiatrist collectively 
indicated that the Veteran was unable to work due to his 
mental health problems and had been in receipt of Social 
Security disability benefits since March 2002.  Thereafter, 
in an April 2008 statement, the Veteran's spouse indicated 
that he remained unable to work due to his worsening 
psychiatric symptoms, which included depression, 
hallucinations, and memory loss.  She further stated that the 
Veteran had received treatment for his psychiatric problems 
at VA hospitals in Johnson City and Murfreesboro, Tennessee.

The record reflects that the Veteran's claim for service 
connection for PTSD was denied on the basis that no alleged 
stressor had been verified.  However, it does not appear that 
sufficient verification efforts have yet been made.  As noted 
above, the Veteran's representative has indicated that his 
reported in-service stressor - a training accident in which 
he witnessed a fellow Marine get struck and killed by a piece 
of shrapnel from an exploding claymore mine -- took place 
while the Veteran was assigned to the 2D Battalion, 8th 
Marines, 2nd Marine Division, FMF, and stationed at Camp 
Geiger from August 21, 1972, to October 4, 1972.  Having 
narrowed the timing of the Veteran's reported in-service 
stressor to a window of less than two months (August 21, 
1972, to October 4, 1972) and specified the unit to which the 
Veteran was assigned during that time period, the Board 
concludes that the alleged stressor may be capable of 
verification and that the RO should attempt to verify that 
stressor through the United States Army & Joint Services 
Records Research Center (JSRRC).

Next, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that 
the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).

In this case, the Veteran has not yet undergone a VA 
examination to address whether any of his currently diagnosed 
psychiatric conditions are related to his period of active 
service.  As previously noted, while his service treatment 
records are negative for any specific complaints or clinical 
findings of mental health problems, those records show that 
the Veteran was treated for headaches, a condition that his 
private psychiatric care provider has since identified as a 
manifestation of his psychiatric problems.  For this reason, 
and given that this claim is being remanded for additional 
development on other grounds, the Board finds that the 
Veteran should be afforded an etiological examination and 
opinion to fully and fairly address the merits of his claim.

A remand is also warranted to obtain outstanding VA medical 
records.  As noted above, the Veteran's spouse indicated that 
the Veteran has undergone psychiatric treatment at VA medical 
facilities in Johnson City and Murfreesboro, Tennessee.  
However, while the record reflects that the Veteran has been 
treated for PTSD, depression, and related symptoms at the VA 
Medical Center in Murfreesboro and at the VA outpatient 
clinic in Knoxville, it appears that no treatment records 
from the Johnson City VA Medical Center have yet been 
associated with his claims file.  Additionally, the most 
recent VA medical records associated with the claims file are 
dated in May 2004.  Those records reflect that the Veteran 
was receiving treatment at the VA outpatient clinic in 
Knoxville for multiple psychological and physical problems, 
including depression, and was scheduled to return for follow-
up treatment in 8-9 months.  However, no VA medical records 
dated since that time have been associated with the claims 
file.  Because it therefore appears that there may be 
outstanding VA medical records dated after May 2004 that may 
contain information pertinent to the Veteran's claim for 
service connection for a psychiatric disability, those 
records are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Finally, a remand is also needed to obtain outstanding Social 
Security Administration (SSA) records.  As noted above, the 
Veteran's private psychiatrist indicated that he was unable 
to work due to his mental health problems and had been in 
receipt of Social Security disability benefits since March 
2002.  Moreover, the Veteran's spouse stated that, as of 
April 2008, the Veteran remained unemployed due to his 
psychiatric disability.  Significantly, however, no SSA 
records have yet been associated with the Veteran's claims 
file.  Because the decision and medical records upon which an 
award of Social Security disability benefits was predicated 
may be relevant to the Veteran's claim, efforts to obtain 
those outstanding records should be made.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 413 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all records from the VA 
Medical Centers in Johnson City and 
Murfreesboro, Tennessee, and from the 
VA outpatient clinic in Knoxville, 
Tennessee, dated from June 2004 to the 
present. 

2.  Obtain and associate with the 
claims file the Veteran's Social 
Security Administration records.

3.  Request that the JSRRC perform 
searches of all available and 
appropriate records, including unit 
histories for the 2D Battalion, 8th 
Marines, 2nd Marine Division, Fleet 
Marine Force (FMF), during the time 
period from August 21, 1972, to October 
4, 1972, inclusive, in an attempt to 
verify the Veteran's alleged in-service 
stressor (a training accident involving 
claymore mines in which a Marine was 
killed at Camp Geiger, an infantry 
training installation at Camp Lejeune, 
North Carolina).  If any stressor is 
not capable of corroboration, the 
Veteran should be informed.  

4.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to determine the current 
nature and etiology of any psychiatric 
disability.  The claims file should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile the opinion with all 
other pertinent evidence of record, 
including the service treatment records 
reflecting treatment for headaches, the 
post-service medical records reflecting 
complaints and clinical findings of 
multiple psychiatric symptoms; including 
depression, hallucinations, memory loss, 
and headaches, and diagnoses of PTSD and 
major depression with anxiety, and the 
statements of the Veteran, his spouse, 
and representative, regarding a history 
of psychiatric problems since the 
reported in-service training accident.  
The VA examiner's opinion should 
specifically address the following: 

a)  Diagnose all psychiatric 
disabilities demonstrated during the 
pendency of the appeal, to include, 
but not limited to anxiety, 
depression, and PTSD.

b)  Provide a full multi-axial 
diagnosis and specifically state 
whether or not each criterion for a 
diagnosis of PTSD is met pursuant to 
the Diagnostic and Statistic Manual 
of Mental Disorders, Fourth Edition 
(DSM- IV).

c)  If a diagnosis of PTSD is 
warranted, specify the specific in-
service stressor or stressors upon 
which that diagnosis is based.

d)  Discuss whether it is as likely 
as not (more than 50 percent 
probability) that any current 
psychiatric disability, to include 
PTSD and major depression with 
anxiety, is related to any aspect of 
the Veteran's active service.  In 
this regard, the examiner should 
state whether the Veteran's in-
service headaches were as likely as 
not manifestations of a psychiatric 
disorder.

In doing so, the examiner must 
acknowledge and discuss any lay evidence 
of a continuity of symptomatology.  See 
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination was inadequate where 
the examiner did not comment on the 
Veteran's report of in-service injury 
and instead relied on the absence of 
evidence in the service medical records 
to provide a negative opinion).  

5.  Then, readjudicate the claim for 
service connection for a psychiatric 
disability.  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. C. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




